Citation Nr: 0111391	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an unspecified back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from December 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's service medical records are negative for 
findings of or treatment for a back disability.

3.  There is no medical evidence of a current back 
disability.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  Service connection for an unspecified back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 
38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed his initial claim for disability 
compensation in October 1945, on his separation from service.  
He did not claim any back disability at that time.  His 
service medical records were associated with the file, and 
they showed no complaints, treatment, or diagnosis of a back 
disorder in service.  

In January 1948, the veteran had a VA examination.  He had no 
complaints relating to his back.  He reported that he had 
been placed on light duty during service for his weak feet.  
On examination, there was no limitation of motion of the 
back, it was of normal contour, and there was no tenderness.  
No back disorder was diagnosed.  

In May 1982, the veteran filed a statement with VA, saying he 
wanted his service-connected back condition re-evaluated.  He 
claimed that he was hospitalized for pneumonia and had 
received treatment for his back.  He also said he would 
submit a statement from his private doctor.  The veteran 
submitted a letter dated June 1982 from Hugh A. Nutt, M.D., 
in which Dr. Nutt stated that he had first seen the veteran 
in March 1980, at which time he had a complaint of back pain.  
Dr. Nutt diagnosed acute back strain with arthritis and 
prescribed medication, to which the veteran responded well.  
The veteran's VA hospitalization summary for May 1982 was 
associated with the file.  It showed treatment for probably 
resolving pneumonia.  The veteran's examination was 
unremarkable except for mild scoliosis in the lower back.  No 
treatment for or diagnosis of a back disorder was given.

In February 1999, the veteran filed a statement asking to 
reopen a claim of entitlement to service connection for a 
back disorder.  He said he had been treated by a private 
doctor.  On March 12, 1999, the RO wrote to the veteran, 
asking him to provide evidence in support of his claim.  He 
was told the type of evidence that he could submit.  The 
veteran did not respond to the letter.  In May 1999, the RO 
denied the veteran's claim and notified the veteran of the 
decision.  

In June 1999, the RO received a copy of an aid and attendance 
examination of the veteran from the VA medical center in 
Little Rock.  The examination contained two diagnoses, 
neither of which was a back disability.

The veteran stated in his notice of disagreement with the 
denial of service connection for a back disability that he 
was hit in the back with a box of engineering tools during 
maneuvers before the war.  He said he was put on limited duty 
and confined to quarters because of the injury.  In his 
substantive appeal, the veteran again recounted being hit in 
the back while in service, some time prior to the bombing of 
Pearl Harbor.  He said he received a 50 percent disability 
for this injury when he was discharged from service.  He said 
that his family doctor has died.


II.  Analysis

With respect to a claim for benefits, the Department has 
responsibilities to the claimant.  These responsibilities may 
include, as appropriate:  furnishing appropriate claims forms 
and instructions, reviewing the application for benefits for 
completeness, and, if additional information is needed from 
the claimant, notifying the claimant of the information 
required to complete the application (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102)); on receipt of a substantially complete 
application, telling the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103)).

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the duty to assist includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  The veteran has 
suggested that he has received treatment for a back 
disability but has not provided names, addresses, and types 
or dates of said treatment.  He has reported that his family 
doctor died.  The veteran has not provided any evidence to 
support his contention that he has a current back disability, 
nor has he provided any information that is likely to lead to 
the production of such evidence.  

The veteran's service medical records had already been 
associated with the file in connection with his original 
claim in 1945.  His VA examination of 1948 is of record.  His 
VA hospital summary from 1982, and the letter from Dr. Nutt 
are of record.  A recent VA aid and attendance examination 
report is of record.

There is no indication of additional relevant evidence that 
has not been associated with the file.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease.  See Brewer v. 
West, 11 Vet. App. 228, 231 (1998).  In this instance, 
presumptive service connection is not for consideration.  Cf. 
38 C.F.R. § 3.309 (2000).

The veteran has asserted that he was injured in service, and 
the type of injury he described is believable.  It is also 
believable that he might have been put on bed rest and have 
been given light duty for a time following such an injury.  
However, he had no back disability on separation from 
service, notwithstanding the veteran's current contention 
that he had a 50 percent back disability rating at that time.  
The records dating from that time are more persuasive than 
the veteran's current recollection on that point.  
Furthermore, the veteran did not claim a back disability in 
1945, nor did he have any back complaints or diagnosis on VA 
examination in 1948.  

In 1982, when the veteran claimed that he was receiving 
treatment for a back disability, his VA hospital summary 
showed that he was not treated or diagnosed with a back 
disability.  His private doctor reported that the veteran had 
an acute back strain, which is not a chronic back disability.  

The current medical evidence still fails to show back 
complaints, treatment, or diagnosis.  The veteran is not a 
doctor or medically trained, and he is not competent to 
diagnose a back disability.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  For the reasons and bases provided above, 
the evidence in this case preponderates against the claim for 
service connection for an unspecified back condition.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  The veteran's 
claim is thus denied.  


ORDER

Entitlement to service connection for an unspecified back 
disability is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

